 342 NLRB No. 114 
Club Deportivo De Ponce, Inc.
 and Union De Traba-
jadores De La
 Industria Gastronomica De 
Puerto Rico, Local 610, HEREIU, AFLŒCIO.  
Case 24ŒCAŒ9840 
September 20, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
WALSH AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the complaint. 
 Upon a charge and amended 
charge filed by the Union on April 6 and May 24, 2004, 
respectively, the General Counsel issued the complaint 
on June 25, 2004,
1 against Club Deportivo De Ponce, 
Inc., the Respondent, alleging that it has violated Section 

8(a)(1) and (5) of the Act.  
The Respondent failed to file 
an answer.   
On July 30, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On August 3, 
2004, the Board issued an or
der transferring the proceed-
ing to the Board and a Notice to Show Cause why the 

motion should not be granted.  The Respondent filed no 
response.  The allegations in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was file
d by July 9, 2004, all the 
allegations in the complaint would be considered admit-
ted.  Further, the undisputed allegations in the General 

Counsel™s motion disclose that the Region, by letter 
dated July 16, 2004, notified the Respondent that unless 
an answer was received by July 23, 2004, a motion for 

default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
                                                          
 1 The General Counsel™s motion inadvertently states that the com-
plaint issued on May 25, 2004, rather than June 25, 2004. 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Puerto Rico 
corporation, with an offi
ce and place of business in 
Ponce, Puerto Rico (the facility) has been engaged in the 
operation of a social club and the sale of food, drinks, 
and services to members and guests.   
During the calendar year preceding issuance of the 
complaint, the Respondent, in conducting its business 
operations described above, derived gross revenues in 

excess of $500,000 and purchased and received at its 
facility goods valued in excess of $50,000 from other 
enterprises, including Destileria Serralles and Progreso 
Cash and Carry, located wi
thin the Commonwealth of 
Puerto Rico, each of which 
other enterprises had received 
these goods directly from points outside the Common-
wealth of Puerto Rico.   
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that Union de Trabajadores de la In-
dustria Gastronomica, Local 610, HEREIU, AFLŒCIO is 

a labor organization within the meaning of Section 2(5) 
of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times Jose Cangiano held the position 
of the Respondent™s President, and has been a supervisor 
of the Respondent within the meaning of Section 2(11) 

of the Act and an agent of the Respondent within the 
meaning of Section 2(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act:  INCLUDED:  All service and maintenance employees 
employed by the Respondent 
at its place of business in 
Ponce, Puerto Rico. 
EXCLUDED:  All other employees, guards and super-
visors as defined in the Act. 
 Since at least about Decembe
r 22, 1970, and at all ma-
terial times, the Union has been the designated exclusive 
collective-bargaining represen
tative of the unit and since 
then the Union has been recognized as the representative 

by the Respondent.  This recognition has been embodied 
in successive collective-bargaining agreements, the most 
recent of which is effective from June 30, 2002, to June 

30, 2005. At all material times, and at least since December 22, 
1970, based on Section 9(a) of the Act, the Union has 

been the exclusive collective-
bargaining representative of 
the Respondent™s employees in the unit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 About February 17, 2004, the Union, by letter, re-
quested that the Respondent 
bargain collectively with the 
Union as the exclusive collective-bargaining representa-
tive of the unit. 
Since about February 17, 2004, the Respondent has 
failed and refused to meet and bargain with the Union as 
the exclusive collective-barg
aining representative of the 
unit. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees, and has thereby engaged in 
unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 

(7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.
2  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by failing and refusing since about February 17, 
2004, to meet and bargain with
 the Union, we shall order 
the Respondent, on request, to meet and bargain in good 
faith with the Union as the exclusive collectiveŒ
bargaining representative of the unit, and, if an under-

standing is reached, to embody the understanding in a 
signed agreement. 
ORDER The National Labor Relations Board orders that the 
Respondent, Club Deportivo De Ponce, Inc., Ponce, 
Puerto Rico, its officers, agents, successors, and assigns, 
shall 
1. Cease and desist from 

(a) Failing and refusing to
 meet and bargain collec-
tively and in good faith with Union de Trabajadores de la 
Industria Gastronomica de 
Puerto Rico, Local 610, 
HEREIU, AFLŒCIO, as th
e exclusive collective-
bargaining representative of 
the employees in the follow-
ing unit: 
 INCLUDED:  All service and maintenance employees  

employed by the Respondent at its place of business in  

Ponce, Puerto Rico. 
EXCLUDED:  All other employees, guards and super-
visors as defined in the Act. 
                                                          
 2 At the General Counsel™s request, we have provided for a Spanish 
language translation of the Board™s notice. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, meet and bargain with the Union as the 
exclusive collective-bargaining
 representative of the unit 
employees on terms and conditions of employment and, 
if an understanding is reached, embody the understand-
ing in a signed agreement. 
(b) Within 14 days after service by the Region, post at 
its facility in Ponce, Puerto Rico, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 24, 
after being signed by the Respondent™s authorized repre-

sentative, shall be translated
 into Spanish and both Span-
ish and English notices shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-

spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 

employees employed by the Respondent at any time 
since February 17, 2004. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CLUB DEPORTIVO DE PONCE
, INC
. 3Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to meet and bargain col-
lectively and in good faith with Union de Trabajadores 
de la Industria Gastronomica, Local 610, HEREIU, 

AFLŒCIO, as the exclusive 
collective-bargaining repre-
sentative of the employees in the following unit: 
 INCLUDED:  All service and maintenance employees 
employed by us at our place of
 business in Ponce, Puerto 
Rico. 
EXCLUDED:  All other employees, guards and super-
visors as defined in the Act. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, on request, meet and bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the unit employees on terms and conditions of employ-
ment and put in writing and sign any agreement reached. 
CLUB DEPORTIVO 
DE PONCE  